DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 05 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kolter et al. (US Patent Application Publication 2012/0202894) in view of Cifter et al. (US Patent Application Publication 2015/0216798).
Kolter et al. discloses rapidly soluble dosage forms comprising active ingredients in a polymer matrix which comprises an amphiphilic polyether copolymer (abstract).  The polymer matrix allows for the solubilization of the active agent and form clear aqueous solutions (paragraphs [4-5]).  The polyether polymer can be composed of 13 wt% of polyethylene glycol (MW = 6000), 57 wt% vinylcaprolactam, 30 wt% vinyl acetate, and have a molecular weight of 44k Daltons (example polymer 1).  The polymer can be used to prepare transparent solid solutions (such as example 4).

Cifter et al. discloses orally administered dosage forms, such as tablets (title, abstract, and claim 15).  The tablets can contain sweeteners and aromatic agents (paragraphs [42-43] & claim 16).  These two excipients are present in from 0.01 to 5.0 wt% and 0.05 to 5.0 wt%, respectively (paragraphs [42-43] & claims 24 and 26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the sweeteners and aromatic ingredients taught by Cifter et al. in the formulation disclosed by Kolter et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  And as for the total amount, the amount of the two together does not read upon the instantly recited range, but it does overlap.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 1 recites that the odorant and flavoring are limited to those “consisting of” at least one “synthetically” prepared odorant and flavoring. Neither Kolter et al. nor Cifter et al. state whether sweeteners and aromatic ingredients are synthetic or not, and thus it is not stated that these are limited to those synthetically prepared.  However, synthetic relates to the way in which a material is obtained (not naturally obtained).  The patent-ability of a product does not depend on its method of production, and if the product in a product-by-process claim is the same as or obvious prima facie obvious.
Instant claims 6 and 11-12 further limit the polyvinyllactam polymer, and the amphiphilic polyether copolymer disclosed by Kolter et al. reads upon these limitations.
Instant claims 7 and 8 further limit the odorant and flavoring, and Cifter et al. discloses that examples of useful aromatic compounds include vanillin (claim 25).
Instant claim 9 further limits the manner in which the formulation is obtained, and Kolter et al. discloses preparing the formulation by melt extrusion (paragraph [45] & examples).

Response to Arguments
	The Applicant argues that the obviousness rejection over Kolter et al. in view of Cifter et al. is not proper. The Applicant argues that Kolter et al. requires a hydrophilic polymer, and such an ingredient is essential for the invention disclosed therein. This additional polymer is important for the increased bioavailability and controlled release of the inventive formulation of Kolter et al. This is the opposite of the claimed invention, as the claimed invention provides for a slow release of the odorant/flavorant, whereas Kolter et al. is directed to rapid release. And as the claimed invention is completely different from that disclosed by Kolter et al., the rejection is improper. The Applicant further argues that the formulations of Kolter et al. and Cifter et al. are completely different from each other as well, and thus the rejection is not proper.


The removal of the hydrophilic polymer in order to achieve this unexpected result is not taught by the references, and this benefit could not have been predicted.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. In response to the arguments that Cifter et al. and Kolter et al. do not teach that the release is slow (as opposed to rapid),  it is noted that there is no limitation recited by the instant claims as to the release profile of the formulation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) & MPEP 2145. Thus, the removal of the hydrophilic polymer (taught by Kolter et al.) is not put forth as part of the rejection rationale.
The Examiner also acknowledges the evidence of unexpected results put forth by the Applicant, but does not consider them persuasive. From the instant specification, tests 1 and 2, showed that the aromas tested were released more slowly than when not in the formulation. However, it is unclear whether or not thus effect is unexpected or beneficial, as the specification does not state what would have been expected (or not expected) by one of ordinary skill in the art at the time of filing.
Further, clearly slower release is not intrinsically better, as Kolter et al. is directed to faster controlled release. The removal of an essential ingredient taught by Kolter et al. (the hydrophilic polymer) would be expected to have an effect on the formulation disclosed by Kolter et al., and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Brian Gulledge/Primary Examiner, Art Unit 1612